UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

FtLEn

UNITED STATES oF AMER!CA, j MAR 2 2 2013
§ @‘f,'.‘.’r'l§' ll;FzrlZl?}-Q?§;‘i§?'él,'»‘.‘.’?,f§l@
v. ) Criminal No. 13-037 (ESH)
AYESHA HARRIS, j
Defendant. j
)
0RDER

ln a hearing before Magistrate Judge Alan Kay on February 25, 2013, defendant Ayesha
Harris entered a plea of guilty. On March 7, 2013, the magistrate judge issued a Report and
Recommendation advising the C0urt to accept defendant’s plea, Thc Court has received no
objection to the Report and Recommcndation. See Local Crim. R. 5 9.2(b) ("Any party may file
for consideration by the district judge written objections to the magistrate judge’s proposed
findings and recommendations . . . within fourteen (14) days after being served with a cc py
thereof.”). Accordingly, the Court hereby adopts the recommendation of the magistrate udge
and accepts defendant’s guilty plea.
SO ORDERED.
/s/
ELLEN SEGAL HUVELLE

United States District Judge

Date: March 22, 2013